SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New Court Decision concerning Withholding Income Tax (IRRF) remittances for payment of vessel charters Rio de Janeiro, June 14, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that it obtained today at 7:15 pm the granting of the injunction by a decision of the Minister of the Superior Court of Justice (STJ), Benedito Gonçalves, and therefore can renew on Monday, June 17, its Debt Clearance Certificate – CND and avoid the tax credit charge until the judgment of the special appeal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
